Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 7/27/2021.
 Claims 1-20 are examined and rejected. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 9/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) as explained below. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Double Patent Analysis of Instant application 17,443,644 and US Patent 11,075,924.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,075,924. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the U.S. Patent 11,075,924.
This is a provisional non-statutory double patenting rejection. The assignee of the application and the patent is the same.
Exemplary claim 1 with the substantive differences between the conflicting claim 1 identified in bold / underlined is outlined below in the following comparison table.

Claim Comparison Table   
Instant Application
17,443,644
US Patent 
11,075,924
1. A  system comprising: 
a non-transitory memory storing instructions; and a processor configured to execute instructions to cause the system to: 
retrieve, information associated with a user of a device; 
analyze, the information retrieved to determine an authentication query used to identify a user of the device; 
determine the authentication query, wherein the query is based in part on a user biometric obtained with the information retrieved; and 
transmit, over a network connection, the authentication query to the user associated with the device.

1. A system, comprising: one or more processors, one or more computer-readable memories, with program instructions stored on the one or more computer-readable memories, the one or more processors configured to execute the program instructions to cause the system to perform operations comprising: 
monitoring one or more activities corresponding to a first user; 
generating a first user history corresponding to the first user based on the monitored one or more activities and associating the first user history with a first identifier corresponding to the first user; 
receiving an authentication request from a device of the first user, wherein the authentication request includes the first identifier; 
utilizing the first identifier to determine that the first user history corresponds to the authentication request; 
generating an authentication query based on the first user history; 
receiving a response to the authentication query from the first user; and 
determining whether to authenticate the first user based on the received response from the first user.





Claim 1 and independent claim(s) of the instant application is broader in all respects than conflicting claim 1 and independent claim(s) of Patent No. U.S. Patent 11,075,924.  It is clear that all the elements of independent claims of the instant application are to be found in the patent of independent claims. The difference between the instant application claims and claims of patent claims lies in the fact that the patented claim includes more elements and is thus more specific. 
For example, in the instant application claim 1 recites “ analyze, the information retrieved to determine an authentication query used to identify a user of the device; determine the authentication query, wherein the query is based in part on a user biometric obtained with the information retrieved along with other steps” similarly in the patent claim 1 the ‘all steps of instant application claim 1 along with ‘generating a first user history corresponding to the first user based on the monitored one or more activities and associating the first user history with a first identifier corresponding to the first user; receiving an authentication request from a device of the first user, wherein the authentication request includes the first identifier; utilizing the first identifier to determine that the first user history corresponds to the authentication request; generating an authentication query based on the first user history; and other steps’. Thus, claim 1 and independent claim(s) of instant application are broader.
The pending claims of the instant application are generic to the species of patent
‘924. Thus, the generic invention is ‘anticipated’ by the species of the patented invention and the instant application claims are generic to the species of invention covered by the patent claim. Therefore, they are not patentably distinct from each other.
This is non-statutory obvious type double patenting rejection since the conflicting claims have been patented.  

Double Patent Analysis of Instant application 17,443,644 and US Patent 10,284,567.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 10,284,567. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the U.S. Patent 10,284,567.
This is a provisional non-statutory double patenting rejection. The assignee of the application and the patent is the same.
Exemplary claim 1 with the substantive differences between the conflicting claim 1 identified in bold / underlined is outlined below in the following comparison table.

Claim Comparison Table   
Instant Application
16,405,164
US Patent 
10,284,567
1. A  system comprising: 
a non-transitory memory storing instructions; and a processor configured to execute instructions to cause the system to: 
retrieve, information associated with a user of a device; 
analyze, the information retrieved to determine an authentication query used to identify a user of the device; 
determine the authentication query, wherein the query is based in part on a user biometric obtained with the information retrieved; and 
transmit, over a network connection, the authentication query to the user associated with the device.

1. System comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 

tracking, through an application on a device of a first user, device activity comprising application usage on the device; 

determining metadata associated with the device activity during the application usage; 

generating a first user history based on the device activity and the metadata, wherein the first user history is associated with identification credentials for an account associated with the first user; 

receiving an authentication request for use of the account, wherein the authentication request comprises the identification credentials; 

accessing the first user history based on the identification credentials; 

determining a first authentication query for the authentication request based on the metadata in the first user history, wherein the first authentication query comprises a first request associated with the metadata; 

receiving a first response to the first authentication query; 

determining that the first response does not satisfy the first request based on the metadata; 

determining a second authentication query for the first user based on the device activity, wherein the second authentication query comprises a second request associated with the device activity; 

receiving a second response to the second authentication query; 

determining whether the second response satisfies the second request based on the device activity; and 

authenticating the use of the account based on determining whether the second response satisfies the second request.





Claim 1 and independent claim(s) of the instant application is broader in all respects than conflicting claim 1 and independent claim(s) of Patent No. U.S. Patent 10,284,567.  It is clear that all the elements of independent claims of the instant application are to be found in the patent of independent claims. The difference between the instant application claims and claims of patent claims lies in the fact that the patented claim includes more elements and is thus more specific. 
For example, in the instant application claim 1 recites “ user authentication based on user history, authentication user query based on user event(s) along with other steps” similarly in the patent claim 1 the ‘all steps of instant application claim 1 along with ‘metadata of user history and first and second response to authentication query applying the machine learning-based traffic flow classifier to the encrypted traffic flow to identify the service from among the one or more services offered by the domain and other steps’. Thus, claim 1 and independent claim(s) of instant application are broader.
The pending claims of the instant application are generic to the species of patent
‘567. Thus, the generic invention is ‘anticipated’ by the species of the patented invention and the instant application claims are generic to the species of invention covered by the patent claim. Therefore, they are not patentably distinct from each other.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is non-statutory obvious type double patenting rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0269400 to Glaser et al. (hereinafter known as “Glaser”) and in view of U.S. Publication 2016/0239655 to Sadacharam et al (hereinafter “Sadacharam”). 

As per claim 1 Glaser teaches, a  system comprising: 
a non-transitory memory storing instructions; and a processor configured to execute instructions to cause the system to: 
retrieve, information associated with a user of a device (Glaser para 28-29); 
analyze, the information retrieved to determine an authentication query used to identify a user of the device (Glaser para 28-29, 33-34); and
transmit, over a network connection, the authentication query to the user associated with the device (Glaser para 33-35).
Glaser does not teach however Sadacharam teaches, 
determine the authentication query, wherein the query is based in part on a user biometric obtained with the information retrieved (Sadacharam teaches para 31 user authentication queries including biometrics).
Glaser teaches retrieving, analyzing and transmitting of user authentication based on user history of events and generation of related authentication query (Glaser Fig 1-3). Glaser does not teach however Sadacharam teaches, authentication query based on user biometric (Sadacharam para 31).  Glaser – Sadacharam are analogous art because they both are from the same area, user authentication based on authentication query.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, having the teachings of Glaser before him or her and to include Sadacharam’s authentication query based on biometrics.  The suggestion/motivation for doing so would have been to provide highly secure mechanism between two entities that is difficult for an unauthorized user to interctept and gain access to information required to complete a transaction (Sadacharam para 7). 

As per claim 2 combination of Glaser – Sadacharam teaches, the system of claim 1, wherein the information retrieved includes historical information associated with the user of the device (Glaser para 48-49).
As per claim 3 combination of Glaser – Sadacharam teaches, the system of claim 2, wherein the historical information further includes at least one of a user profile information, transaction information, and social media communication (Glaser Fig 2, para 28-29).
As per claim 4 combination of Glaser – Sadacharam teaches, the system of claim 1, wherein the instructions further comprise: 
receiving, a response associated with the authentication query transmitted (Glaser Fig 2, 3, para 34-36); and authenticating the user associated with the device based on response received (Glaser Fig 3, 4 para 37-38).
As per claim 5 combination of Glaser – Sadacharam teaches, the system of claim 1, wherein the biometric obtained includes one of a fingerprint (Glaser para 12), retinal scan, and heart rate detection metric.
As per claim 6 combination of Glaser – Sadacharam teaches, the system of claim 2, wherein the instructions further comprise: 
In response to transmitting the authentication query, transmitting a priming message to the user associated with the device, wherein the priming message includes a communication designed to cause the user to make an association based on a content provided (Glaser Fig 3, 4 para 28-29 and 37-38).
As per claim 7 combination of Glaser – Sadacharam teaches, the system of claim 6, wherein the priming message includes a video or image design to cause the user to make an association in the authentication query transmitted (Glaser para 45).
As per claim 8 combination of Glaser – Sadacharam teaches, the system of claim 6, wherein the priming message is based in part on a user history (Glaser para 49).

Claim 9, 
Claim 9 is rejected in accordance with claim 1. 
Claim 10, 
Claim 10 is rejected in accordance with claim 2. 
Claim 11, 
Claim 11 is rejected in accordance with claim 3. 
Claim 12, 
Claim 12 is rejected in accordance with claim 4. 
Claim 13, 
Claim 13 is rejected in accordance with claim 5. 
Claim 14, 
Claim 14 is rejected in accordance with claim 6. 
Claim 15, 
Claim 15 is rejected in accordance with claim 7. 
Claim 16, 
Claim 16 is rejected in accordance with claim 8. 
Claim 17, 
Claim 17 is rejected in accordance with claim 1. 
Claim 18, 
Claim 18 is rejected in accordance with claim 2. 
Claim 19, 
Claim 19 is rejected in accordance with claim 6. 

Claim 20, 
Claim 20 is rejected in accordance with claim 7. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glaser et al US Publication 20160269400
Sadacharam et al US Publication 2016/0239655
Ackerman et al US Patent 8955066
Koeten et al US Patent 9749331
Brisbeois et al US Patent 10326748
Bentley et al US Patent 10212587
Huh et al US Publication 20190052619
Dimmick et al US Publication 20160321652
Shulman et al US Publication 20160261616

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/           Examiner, Art Unit 2431